Citation Nr: 0912977	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from March 1948 to December 
1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed September 2002 rating decision denied 
service connection for the cause of the Veteran's death.

3.  The evidence received since the September 2002 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service 
connection for the cause of the Veteran's death, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received subsequent to the September 2002 
rating decision is not new and material, and the claim for 
service connection for the cause of the Veteran's death is 
not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death. In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

In this case, the Board does acknowledge that the RO did not 
provide the appellant with adequate notice prior to the 
initial rating decision in July 2004.  Nevertheless, the RO 
did send the appellant letters in January 2004, January 2008, 
and October 2008, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the appellant's claim was readjudicated in 
supplemental statements of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had 
a "meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
January 2004 letter stated that evidence must show that the 
Veteran died in service or from a service-related injury or 
disease.  The January 2008 and October 2008 letters also 
noted that service connection for the cause of the Veteran's 
death had been previously denied in a September 2002 rating 
decision and that new and material evidence must be submitted 
to reopen the claim.  The January 2008 and October 2008 
letters indicated that new means that the evidence must be in 
existence and be submitted to VA for the first time in order 
to be new.  It was also explained that material means that 
the additional existing evidence must pertain to the reason 
her claim was previously denied.  The January 2008 and 
October 2008 letters further stated that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence considered in the 
previous denial.  In addition, the January 2008 and October 
2008 letters specifically informed the appellant that the 
claim for service connection was previously denied because 
the evidence failed to show that the Veteran's death was 
related to his military service.  The October 2008 letter 
indicated that the evidence must relate to this fact.  

Based on the foregoing, the January 2008 and October 2008 
letters essentially notified the appellant to look to the 
bases for the previous denials to determine what evidence 
would be new and material to reopen the claim. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Additionally, the May 2005 statement of 
the case (SOC) and the January 2009 supplemental statement of 
the case (SSOC) notified the appellant of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claim.

The Board does acknowledge that the notice letters did not 
inform the appellant of the fact that the Veteran had been 
service-connected for residuals of a cold injury to the left 
and right feet, lumbosacral spine arthritis, malaria, and 
scars from a postoperative bilateral sympathectomy.  Nor did 
they specify what evidence was required to substantiate the 
claim based on a disorder not yet service-connected.   All 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication. Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007).  To meets its burden, VA 
can demonstrate that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, or 
that a benefit could not have been awarded as a matter of 
law. Id.  

In this case, the appellant submitted a statement in December 
2003 and June 2005 in which she noted that the Veteran had 
died from liver and respiratory problems.  She indicated that 
he was treated for pneumonia, bronchitis, and acute pleurisy 
during his military service, but that he never filed a claim 
for those disorders because he did not want to take away from 
other veterans who needed care.  She believed that such 
disorders could have scarred his lungs and caused the 
respiratory problems that he had until his death.  The 
appellant also indicated that he was service-connected for 
frostbite of his feet and contracted malaria during service.  
Such allegations clearly evidences the appellant's 
understanding of what evidence was required to substantiate a 
DIC claim based on a disorder not yet service-connected.  In 
addition, the May 2005 SOC specifically provided her with the 
pertinent regulations, noted the Veteran's service-connected 
disabilities, and explained that the evidence did not show 
that his cause of death was related to service.  The claim 
was later readjudicated in a SSOC.  Thus, the appellant had 
actual knowledge of the information needed to substantiate 
her claim, and a reasonable person could be expected to 
understand from the notice what was needed.  In sum, a VA 
error, if any, in notifying or assisting the appellant did 
not affect the fairness of this adjudication. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.   

It is also noted that remanding this case to the RO for 
further notice development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Simply 
stated, as the appellant is found to be clearly aware of what 
she needs to present in order to prevail in this claim, there 
is no reason to provide the appellant with additional notice 
regarding information she already knows.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004, January 2008, 
and October 2008 letters indicated that reasonable efforts 
would be made to help her obtain evidence necessary to 
support her claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The appellant was 
also informed that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
January 2004, January 2008, and October 2008 letters notified 
the appellant that she must provide enough information about 
the Veteran's records so that they could be requested from 
the agency or person that has them.  The January 2004 and 
January 2008 letters also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  In addition, the 
January 2004, January 2008, and October 2008 letters stated 
that it was the appellant's responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date.  In this regard, the Board notes that the January 2008 
and October 2008 letters explained how effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  A VA 
medical opinion was also obtained in July 2004.  VA has 
further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

The Board observes that the appellant's claim for service 
connection for the cause of the Veteran's death was 
previously considered and denied by the RO in a rating 
decision dated in September 2002.  The appellant was notified 
of that decision and of her appellate rights.  In general, 
rating decisions that are not timely appealed are final. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2003, the appellant essentially requested that 
her claim for service connection for the cause of the 
Veteran's death be reopened.  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence. 38 U.S.C.A. § 5108.  For 
applications to reopen filed after August 29, 2001, as was 
the application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the appellant's claim for service connection 
for the cause of the Veteran's death was previously 
considered and denied.  In that decision, the RO observed 
that the cause of death was listed as end-stage chronic 
obstructive pulmonary disease (COPD) and liver disease and 
that there were no contributory causes listed on the death 
certificate.  The RO also noted that the Veteran was not 
service-connected for COPD or liver disease and that there 
was no showing of such disorders in service.  Therefore, the 
RO determined that service connection for the cause of the 
Veteran's death was not warranted.

The evidence associated with the claims file subsequent to 
the September 2002 rating decision includes VA medical 
records and a VA medical opinion obtained in July 2004 as 
well as the appellant's own assertions.  However, the Board 
finds that such evidence is not new and material within the 
meaning of the laws and regulations set forth above, and as 
such, there is no basis to reopen the claim for service 
connection for the cause of the Veteran's death.

With respect to the VA medical records, the Board finds that 
many of these records are new in that they were not of record 
at the time of the September 2002 rating decision.  However, 
those records are not probative in that they do not show that 
the Veteran had COPD or liver disease in service.  Nor do 
they provide an opinion relating such disorders to the 
Veteran's military service.  As such, the records do not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the VA medical records are 
not new and material.

As for the July 2004 VA medical opinion, the Board also finds 
that it is new in that the opinion was certainly not of 
record at the time of the September 2002 rating decision.  In 
particular, the July 2004 VA examiner reviewed the Veteran's 
claims file and noted that there was no literature to support 
a finding that malaria leads to cirrhosis of the liver.  He 
opined that liver disease was less likely as not due to a 
malaria infection or the chloroquine with which he was 
treated.  He also stated that it was less likely as not that 
end stage COPD was caused by pneumonia, pleurisy, bronchitis, 
or exposure to cold weather during service.  Instead, he 
believed it was most likely related to the Veteran's chronic 
history of smoking.  As such, the July 2004 VA medical 
opinion does not raise a reasonable possibility of 
substantiating the claim.  Instead, the examiner's opinion 
weighs against the appellant's claim.  Therefore, the Board 
finds that the July 2004 VA medical opinion is not new and 
material.

With respect to the appellant's statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issues for purposes of reopening the claim.  The 
record on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of the Veteran's death or the 
etiology of his COPD and liver disease. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the appellant's assertions are not deemed to be "new 
and material evidence" and cannot serve to reopen the claim. 
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
September 2002 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the cause of the Veteran's death is related to his military 
service.  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the appellant's 
previously denied claim for service connection for the cause 
of the Veteran's death.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


